Missouri Court of Appeals
                                Southern District


DECEMBER 2, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD32919

     Re:   RAYMOND I. PLASTER,
           Petitioner/Respondent,
           vs.
           MICHELLE A. FOSTER,
           (f/k/a Michelle A. Plaster),
           Respondent/Appellant.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33072

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           STEVEN JAY TAYLOR,
           Defendant-Appellant.